DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/9/2021.
The claims 1 and 3-7 have been amended. Claim 2 has been cancelled.  
In view of the amendment, the Objection to the Specification has been withdrawn.
In view of the amendment, the Objection to Claim 3 has been withdrawn.
In view of the amendment, the 35 USC 112(b) Rejection of Claims 1-7 have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/9/2021, with respect to the claims as amended have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger on 1/13/2022.
The application has been amended as follows:
IN THE ABSTRACT
REPLACE
 This object is to secure a creepage insulation distance and improve insulation reliability. 
A stator core is formed as a housing, and is configured such that storage spaces for storing a plurality of segment coils are formed on an inner circumferential side of the housing in an axial direction of the housing and a plurality of the storage spaces is formed at intervals on the inner circumferential side of the housing. A plurality of coil support members is formed as annular members, and supports the plurality of segment coils. The coil support members each include a plurality of through-holes for inserting the segment coils, which is openings connected to the storage spaces, are separately disposed at both ends of the stator core in the axial direction, and each cover the inner circumferential side of the end portion of the stator core in the axial direction.
WITH
This object is to secure a creepage insulation distance and improve insulation reliability. A stator core is formed as a housing, and is configured such that storage spaces for storing a plurality of segment coils are formed on an inner circumferential side of the housing in an axial direction of the housing and a plurality of the storage spaces is formed at intervals on the inner circumferential side of the housing. A plurality of coil support members is formed as annular members, and supports the plurality of segment coils. The coil support members each include a plurality of through-holes for inserting the segment coils, which is openings connected to the storage spaces, are separately disposed at both ends of the stator core in the axial direction, and each cover the inner circumferential side of the end portion of the stator core in the axial direction.
END AMENDMENT
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Claim 1: “A stator for a rotating electric machine, comprising: a stator core that is formed as a housing, and is configured such that storage spaces for storing a plurality of segment coils are formed on an inner circumferential side of the housing in an axial direction of the housing and the storage spaces are formed at intervals on the inner circumferential side of the housing; and a coil support member that is formed as an annular member, and supports the plurality of segment coils, wherein the coil support member  includes a plurality of through-holes for inserting the segment coils, which are openings connected to the storage spaces, and the coil support member covers the inner circumferential side of an end portion of the stator core in the axial direction, wherein each storage space includes a first space into which a designated number of segment coils as the segment coil are insertable and a second space which is communicatively connected to the first space and is a gap after the designated number of segment coils are inserted into the first space, and the coil support member includes a protrusion portion that is insertable into a second space of the second spaces, which is formed on a radially inner circumferential side of the stator core, on a surface facing the end portion of the stator core in the axial direction.”
Claim 6: “A stator for a rotating electric machine, comprising: a stator core that is formed as a housing, and is configured such that storage spaces for storing a plurality of segment coils are formed on an inner circumferential side of the housing in an axial direction of the housing and the storage spaces are formed at intervals on the inner circumferential side of the housing; and a coil support member that is formed as an annular member, and supports the plurality of segment coils, wherein the coil support member includes a plurality of through-holes for inserting the segment coils, which are openings connected to the storage spaces, and the coil support member covers the inner circumferential side of and wherein the coil support member is configured to be dividable into a plurality of members in a radial direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 3-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeshita et al. (US 2009/0289520) teaches a stator having wedge members insertable into slots to close said slots.
Iki et al. (US 2017/0141635) teaches a stator for an electric machine having a stator core and coil, the stator core having a plurality of slots with coils inserted into the slots, an insulation sheet disposed on both axial ends of the core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832